internal_revenue_service appeals_division hopkins plaza room - md baltimore release number release date ‘uil code 501c date date department of the treasury person to contact employee id number tel fax refer reply to ap fe ap4 bal ral in re ‘proposed denial of tax exempt status under sec_501 tax periods ended form number taxpayer_identification_number last day to file a petition with the united_states tax_court ee dear certified mail our adverse determination was made for the following reason s you have failed to establish that you are organized and operated exclusively for this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the internal_revenue_code exempt purposes specified under sec_501 of the internal_revenue_code more than an insubstantial part of your proposed activities are in furtherance of non- exempt purposes and benefit private interests you are organized and operated primarily to serve private interests rather than public interests furthermore your organizational structure provides a potential for inurement contributions to your organization are not deductible under code sec_170 see revproc_82_39 1982_2_cb_759 for rules concerning the deduction of contributions made to your organization between date and the date that public announcement is made in the internal_revenue_bulletin stating that contributions to your organization are no longer deductible you are required to file federal_income_tax returns on the form indicated above processing of income_tax returns and assessment of any taxes due will not be delayed in the-event that you file a petition for declaratory_judgment under code sec_7428 fi if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this final adverse determination of - - your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles fisher appeals team manager cc power_of_attorney _ department of the treasury p o box - te_ge cincinnati oh employer_identification_number person to contact -i d number contact telephone numbers phone fax uil no internal_revenue_service director exempt_organizations rulings and agreements date legend a president b individual m applicant n related limited_liability_company o related limited_partnership p private_foundation _ q state r date s city t date u unrelated organization v unrelated organization w unrelated organization dear we have considered your application_for recognition of exemption from federal_income_tax under the provisions of sec_501 of the internal_revenue_code_of_1986 and its applicable income_tax regulations based on the available information we have determined that you do not qualify for the reasons set forth on enclosure i consideration was given to whether you qualify for exemption under other subsections of sec_501 of the code however we have concluded that you do not qualify under another subsection as your organization has not established exemption from federal_income_tax it will be necessary for you to file an annual income_tax return on form_1041 if you are a_trust or form_1120 if you are a corporation or an unincorporated association contributions to you are not deductible under sec_170 of the code if you are in agreement with our proposed denial please sign and return one copy of the enclosed form_6018 consent to proposed adverse action you hive the right to protest this proposed determination if you believe it is incorrect to protest you should submit a written appeal giving the facts law and other information to support your position as explained in the enclosed publication exempt_organizations appeal procedures for unagreed issues the appeal must be submitted within days from the date of this letter and must be signed by one of your principal officers you may request a hearing with a member of the office of the regional_director_of_appeals when you file your appeal ifa hearing is requested you will be contacted to arrange a date for it the hearing may be held at the regional_office or if you request at any mutually convenient district_office if you are to be represented by someone who is not one of your principal officers he or she must file a proper power_of_attorney and otherwise qualify under our conference and practice requirements as set forth in sec_601_502 of the statement of procedural rules see treasury_department circular no __ - if you do not protest this proposed determination in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the internal_revenue_code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within the time specified this will become our final_determination in that event appropriate state officials will be notified of this action in accordance with the provisions of sec_6104 of the code sincerely lois g lerner director exempt_organizations rulings and agreements enclosures enclosure issue is m qualified for recognition exemption under sec_501 c internal_revenue_code_of_1986 as an educational_organization facts m was incorporated in the state of q on r m does not have any current operations but is planning on operating in the city of s as opposed to the state of incorporation article third of m’s certificate of incorporation states the purposes for which the corporation is organized are as follows a to operate exclusively for charitable and educational_purposes including but not limited to the following to educate the practices p public and investors on issues of ethical and responsible business to encourage small emerging business entrepreneurs and venture capital-backed businesses to follow best practice corporate responsibility standards and to support corporate responsibility by investing in a venture capital fund that will invest in socially responsible companies m’s bylaws indicate it is governed by a board_of directors sec_2 of the bylaws - indicates the number of directors constituting the board_of directors shall be fixed by resolution of the board_of directors sec_3 of the bylaws states one-third of the number of directors shall constitute a quorum for the transaction of business at any meeting of the board_of directors m submitted resolutions dated date appointing a to a one year term as chairman of the board_of directors and further resolved to appoint a as the president and treasurer of m for a year term no other persons were appointed to the board_of directors as part of the application process m submitted a conflict of interest policy adopted on date article il sec_2 of said policy states a financial interest is not necessarily a conflict of interest under article ii sec_2 a person who has a financial interest may have a conflict of interest only if the board_of directors or a designated committee of the board decides that a conflict of interest exists m’s mission statement states the corporation was established to educate the public investors and entrepreneurs on issues of ethical and responsible business practices to publicize model best practices for business to follow and to encourage small emerging business entrepreneurs and venture capital- backed businesses to follow best practice models of corporate he responsibility the corporation will organize educational seminars and make widely available educational materials on proper corporate governance focusing on corporate executives members of boards of directors venture capitalists and other investors including the general_public the corporation’s activities will be developed to educate target audiences about how to run an ethically responsible corporation how to analyze and monitor the ethical standards of start-up ventures and how to encourage ethical corporate governance in addition as part of its educational efforts the corporation will demonstrate that higher ethical standards and responsible corporate governance can have a positive effect on corporate profits the corporation will invest in a venture fund that in turn will invest in start-up businesses that are following the corporation’s best practices model the corporation will use these ethical investments as a way to encourage businesses to operate using the highest ethical and business standards and to focus attention on model business ventures be eee as stated in its application m was formed in response to various corporate scandals that occurred during genesis of m’s formation an attachment to the application indicates the rationale for the the results of corporate misbehavior are devastating lost jobs plummeting share prices and falling pension fund values are just some of the consequences innocent investors and employees have suffered as a result of the corporate scandals a report issued by u estimated that these corporate misdeeds cost the general_public dollar_figure estimated that individual_retirement_accounts lost over dollar_figure the v in - as a result of falling share prices w demonstrated that page of m’s attachment to the form_1023 application states firefighters policemen teachers and other state and municipal workers lost more than dollar_figure when the stock value of corporations in the midst of governance scandals dropped pulling the value of the workers’ pension portfolios down as well some companies have gone out of business with workers losing their jobs questionable accounting practices also cost the government billions of dollars in lost tax revenues m will conduct forums lectures seminars and other programs for directors investors executives and other employees in start-up ventures and venture capitalists-educating participants about responsible and ethical corporate governance and showing them the negative effects of corporate scandals on profitability and the community at large m will encourage start-up businesses to adopt the corporations best practices model and will demonstrate through investments in an ethically responsible venture capital fund that these best practices can be successfully implemented in addition page of m’s attachment to the form_1023 application states as an investor in the venture capital fund m will invest ‘seed venture capital’ in qualifying businesses by furnishing seed capital m will support entrepreneurs who have participated in m ’s seminars and training on responsible corporate governance have demonstrated a commitment to responsible corporate management and have ‘ committed to implementing the best practices model m will invest in the venture fund only to encourage enterprises that are models of ethical corporate governance as indicated on page of m’s form_1023 attachment the venture capital fund will provide loans to or equity investments in early stage development and business planning efforts of enterprises implementing the best practices model a significant portion of the organization’s funds will be invested in the venture capital fund profits from the investments as well as with other funds will be used to operate forums seminars and other educational programs an attachment to the form_1023 application describes m’s proposed revenues as follows tax_year ‘tax year tax_year gifts grants and contributions gross_investment_income total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - dollar_figure an attachment to the application indicates that m has projected expenses of dollar_figure of this amount dollar_figure for tax_year educational programs for tax_year dollar_figure year dollar_figure projected to be for salaries and dollar_figure total expenses are projected to be dollar_figure for educational programs is projected to be for salaries and dollar_figure m has projected total expenses of dollar_figure is for with for educational programs similarly for tax allocated to salaries and with dollar_figure correspondence dated date from m indicates that a related_organization o a limited_partnership was organized on t however because m’s activities will not be conducted until it receives exemption a partnership_agreement has not been adopted another related_organization n a limited_liability_company will be the general_partner although m expects to be a limited_partner in o the partnership does not currently have any limited partners the letter referenced above also states other nonprofit_organizations and institutional investors that are interested in the charitable and educational missions of m may invest in the o partnership as limited partners mo correspondence dated date from m states the o partnership will be managed by n its general_partner m will have a majority interest in n and will be its managing member thus m will have ultimate responsibility for managing the partnership including the establishment of investment criteria and final authority over the acceptance of investments recommendatons further on in its letter of date m states as a limited_partnership all of the o partnership’s activities will be managed by its general_partner the limited partners will have no rights to manage any aspects of the partnership m ’s ability to direct the affairs of the partnership is derived not from its limited_partnership_interest but from its management of the partnership’s general_partner in addition the correspondence states as a limited_partner m ’s risk will be limited to its capital contributions although state law provides that the general_partner of a limited_partnership is personally liable for the debts of the partnership m in its role as a general_partner will protect its assets by holding its general_partner interest through a limited lability company members of a limited_liability_company have no personal liability for the obligations of the entity thus m ’s liability is limited strictly to the amount it invests in the o partnership m’s letter of date goes on to state that each limited_partner will be required to contribute at least dollar_figure limited partners will contribute amounts ranging from dollar_figure the number of limited partners in o will be no more than but that less than partners ate expected to the o partnership and that expectations are that the to dollar_figure in addition m’s correspondence of date states the amount of capital invested in each qualifying_business will vary depending on the funds available to the o partnership the needs of the qualifying_business and how the potential investment serves m ’s charitable and educational missions the letter further states the o partnership will look for clear opportunities to demonstrate that responsible corporate governance can positively impact a _ company’s profits the partnership will look for entrepreneurial qualities that include commitment drive and a clear mission of responsible corporate governance additionally the o partnership will establish firm investment criteria and such criteria will be subject_to the approval of m finally the o partnership will conduct appropriate professional due diligence including a thorough review and analysis of the prospective recipient’s business plan financial data past achievements and future goals to determine whether an investment is feasible as stated above m will have ultimate authority to determine which businesses will receive capital further the date letter states the o partnership will provide capital in the form of loans and equity investments with equity investments being in the form of capital any loans will be convertible to equity at the option of the o partnership and contain a market rate of interest q’s parmership agreement has not been formally executed at the time m did not have a proposed partnership_agreement drafted m’s cotrespondence of date indicates consistent with the recent internal_revenue_service irs guidance provided in revrul_2004_51 the partnership_agreement will contain several key provisions first the agreement will provide that the o partnership will only make investments that further m ’s exempt purposes ie investment that demonstrate that ethical corporate governance can positively affect a business’s profits thus m ’s charitable purposes will be furthered by its participation in the o partnership second the agreement will provide that all returns of capital allocations of profits and distributions from the o partnership will be made in _ proportion of the partners’ respective ownership interests such ownership interests will be proportionate to the value of each partner’s respective capital_contribution to the o partnership the partnership_agreement will prohibit any payments from businesses in which the o partnership invests to businesses affiliated with the partners of the o partnership finally the agreement will provide that the affairs of the o partnership will be managed by its sole general_partner n which will be controlled by m its managing member through its role as the managing member of n m will have control_over all aspects of the partnership including its investment decisions losses and _ on date the service requested m to provide copies of its financial a statements and balance sheets as well as percentage breakdowns of actual time and and money spent on its educational and investment activities during tax years m’s letter of date indicates m has not initiated its educational and investment activities and that it does not have any financial activities or assets pending receipt of its tax-exempt status from the service the letter iterates that m anticipates of its overall activities will relate to its educational programs because m has had no activities it was unable to provide copies of financial statements balance sheets ee and the percentage breakdowns for the tax years in question budgets as well as percentage breakdowns of time and money that will be spent on its educational and investment activities during fiscal periods ending december relate to its educational programs the proposed budgets indicate m’s executive director will and _ m’s letter of date again iterates that of its overall activities will in addition the service’s letter of date requested m to provide proposed receive dollar_figure receive dollar_figure per annum for tax years per annum for tax years and and and m’s managing directot will m’s projected surplus for and is projected to be dollar_figure pet annum in response to the service’s letter of date requesting information concerning m’s operation of the capital venture fund m’s response of date states m will not spend funds in connection with the venture capital fund the fund rather m in furtherance of its charitable and educational_purposes will invest in the fund excess capital 1c money not needed for current educational programs all profits from such investments will be used by m to fund its educational programs similar to a mutual_fund the fund will collect a small investment fee standard for the industry of of funds under management a portion of these investment fees collected by the fund will be contributed by the fund to m to fund its educational programs in addition to the aforementioned copies of the following were included with m ’s correspondence of date letter from a proposed grantor p a private_foundation draft limited_partnership agreement for o partnership draft certificate of formation for n llc limited_liability_company agreement of n llc a review of the draft partnership_agreement of o partnership indicates that the primary purpose of o as stated in article sec_3 is to promote social responsibility by corporations and encourage enterprises that are models of ethical corporate governance the draft partnership_agreement of o reflects that n will be the general_partner and m as well as any other firms corporations or other persons who execute a counterpart of this agreement will be limited partners ne in the draft limited_liability_company agreement article sec_2 states the primary purpose of the company to manage o partnership this section goes on to state through such investments the o partnership will demonstrate the financial benefits of ethical governance and not primarily with a _ profit_motive in furtherance of and consistent with these purposes the o partnership will seek to generate returns for its partners principally through long-term capital appreciation by making holding and disposing of privately negotiated equity and equity-related investments in both private and publicly-traded companies but only in those companies that have agreed in the general partner’s sole discretion to operate with responsible and ethical business practices or otherwise agree to operate in accordance with the principles of corporate responsibility fi article of the draft partnership_agreement states the o partnership may only make investments that further the purposes of m it also states that payments from businesses in which the partnership invests to businesses affiliated with any of the partners will be prohibited article a of the draft parmership agreement states the o partnership shall make distributions to the partners from time to time in such amounts as the general_partner shall determine all such distributions shall be made pro_rata among the partners in accordance with their ownership interests and capital contributions article of the draft partnership_agreement states the management policies and control of the o partnership shall be vested exclusively in the general partners the authority vested in the general_partner shall be exercised by m the managing member of the general_partner by virtue of its control_over the general_partner m shall have ultimate approval authority over all of the o partnership’s business including but not limited to the o partnership’s investment decisions personnel decisions of the o partnership investment criteria and o partnership contracts in excess of dollar_figure sec_2_1 of the draft limited_liability_company agreement of n states the member shall be the sole and managing member of n and shall own one hundred percent of the membership interests said article also states m is the member sec_2 of the same draft agreement states m may admit new members but only if the member consents in writing to the terms and conditions of such admission _ina letter from p dated date addressed to m p indicates an already provided to m for start-up organizational to m upon the approval of your non-profit status - intention to provide a grant of dollar_figure this grant follows on the dollar_figure expenses the letter further states we look forward to working with you and your colleagues in your efforts to support ethical and responsible business to promote the study and teaching of ethical and responsible business practices and to introduce the best practices to smal and emerging growth businesses the signature line reflects p’s two trustees a and b a is m’s sole board member its president and treasurer b appears to be a’s spouse p’s letterhead indicates it has the same address as m included with m’s correspondence of date are proposed budgets for tax and revenues of dollar_figure years expenses m is projected to incur total expenses of dollar_figure allocated to salaries and dollar_figure do not show any funds allocated for m’s minimum dollar_figure in the o partnership are projected for each year in terms of each year with dollar_figure allocated to seminars and lectures the proposed budgets investment as a limited_partner law sec_501 of the internal_revenue_code_of_1986 provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable and educational_purposes sec_1 c -1 a of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt - sec_1 c -1 c of the regulations provides that an otganization will be regarded-as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 c of the regulations states that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 c -1 d of the regulations provides in part that an organization may be exempt under sec_501 c of the code if it is organized and operated for exempt purposes however it is not organized and operated exclusively for an exempt_purpose unless it serves a public as opposed to a private interest thus an organization must establish that it is not operated for the benefit of designated individuals sec_1 c -1 d of the regulations defines educational as a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community in-326_us_279 the supreme court of the united_states held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in 74_tc_531 affd 670_f2d_104 cir the court determined that an organization church controlled -9 by three family members did not qualify for exemption under sec_501 the court stated i while this domination of petitioner by the three herberts alone may not necessarily disqualify it for exemption it provides an obvious opportunity for abuse of the claimed tax-exempt status it calls for open and candid disclosure of all facts bearing upon the petitioner’s organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 in 92_tc_1053 the petitioner argued that that the prohibition against private benefit is limited to situations in which an _ organization’s insiders are benefited the service’s position was that the academy substantially benefited the private interests of republican party entities and candidates thereby advancing a nonexempt private purpose the court disagreed with the petitioner’s view and stated that an organization’s conferral of benefits on disinterested persons may cause it to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations the court went on to define private benefit as nonincidental benefits conferred on disinterested persons that serve private interests activities that appear to further exempt purposes may serve private interests in westward ho v commissioner tcmemo_1992_192 an organization was created by individuals to provide funds to indigent and antisocial persons ‘the court concluded that the organization’s true purpose was to provide the individuals who happened to be restaurant owners with a more desirable business environment by removing disruptive homeless persons from the area in-rev rul 1970_1_cb_128 an organization was formed to préserve a lake as a public recreational facility and to improve the conditions of the water to enhance its its financing came from lake front property owners members of the recreational features community and municipalities the service held that the benefits from the organization’s activities flow principally to the general_public through well maintained and improved public recreational facilities any private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization’s operations in revrul_71_529 1971_2_cb_234 the service held that an organization that was controlled by a group of unrelated c organizations and which provided investment management services for a charge substantially below cost qualifies for exemption under sec_501 of the code in revrul_72_369 1972_2_cb_245 the service held that an organization that was _ formed to provide managerial and consulting services at cost to unrelated c organizations was not exempt under sec_501 of the code oe in revrul_75_286 1975_2_cb_210 an organization was formed by the residents of a city block to preserve and beautify that block to improve all public facilities within the block and to prevent the physical deterioration of the block membership in the organization is restricted to residents of the block and those owning property of operating businesses there the service held that the organization did not qualify for exemption under sec_501 because it operated to serve private interests by enhancing members’ property rights in revrul_76_206 1976_1_cb_154 an organization was formed to promote the broadcasting of classical music in a particular community the organization carried on a variety of activities designed to stimulate public interest in the classical music programs of a for-profit radio station the service held that although the organization’s broad purpose of promoting interest in classical music and encouraging programming of classical music provides a public benefit the activities served the private economic interests of the for-profit radio station to a substantial degree section dollar_figure of revproc_90_27 1990_1_cb_514 provides that exempt status will be recognized in advance of operations if the proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mete restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it’ 77s expects to engage including the standards criteria procedures or other means adopted or planned for catrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be requires before a ruling or determination_letter will be issued sec_6110 of the code states unless the secretary otherwise establishes by regulations a written_determination may not be cited as precedent applicant’s position m relies on various court decisions revenue_ruling and private letters rulings as a basis for engaging in investment activities following law in its application in plr the service held that an organization’s exempt status was not adversely affected by programs that promoted community and economic development for a specific county through the development construction ownership and leasing of an industrial park in a blighted_area which attracted businesses that favored low-skilled workers who resided within a depressed county the organization’s exempt status under sec_501 will not be affected since they not only relieved poverty but also combated community deterioration it has cited the a in revrul_74_587 1974_2_cb_162 the service held that financial investments such as low-cost or long-term loans or the purchase of equity interests in the various businesses may qualify as a charitable activity under sec_501 depending on the circumstances the organization in this ruling combats community deterioration in certain economically depressed areas by providing funds and working_capital to corporations or iridividual proprietors who are not able to obtain funds from conventonal commercial sources because of the poor financial risks involved in establishing an operating enterprise in these communities preference is given to businesses that will provide training and e h ployment opportunities for the unemployed or under-employed residents of the area in revrul_76_419 1976_2_cb_146 an organization purchased undesirable land in _a community to develop an industrial park and lease space to tenants at favorable below- market terms in exchange the tenants were required to hire and train unemployed members of the community too work in the tenant’s businesses the service ruled favorably that the organization’s activities were charitable m states that its purposes for investment in the venture capital fund are substantially sitnilar to the taxpayer’s purposes in 41_tc_719 in golden rule the facts indicate that the church believed nonacq 1964_2_cb_8 that god’s laws were intended to apply to man’s business social and private lives not just his spiritual life to persuade people to apply the church’s teachings to their business lives the church determined that it had to demonstrate by illustration or example that the teachings could be applied successfully accordingly a committee of the church either acquired or created various small businesses to be operated as illustrations of the applicability of the golden rule to daily life the court found that the taxpayer was an exempt_organization and stated that although an activity may be carried on for the purpose of producing income it may be carried on exclusively for other purpose the service however disagrees with the ruling in golden rule and published its nonacquiescence in volume of the cumulative bulletin m also cites 73_tc_650 acq 1980_2_cb_1 nonacq 1980_2_cb_2 in support of its position in dumaine farms the court considered whether the organization was merely a commercial farm or whether its demonstration project served valid exempt purposes of importance to the court in deciding that the farm was organized for exempt purposes was the fact that profitability was not a goal in and of itself but merely incidental in showing that an ecologically sound farm could be profitable the service acquiesced in the issues relating to whether the petitioner was operated for exclusively in furtherance of exempt purposes and whether the petitioner served private rather than public interests the service nonacquiesced in the issue relating to whether petitioner was organized exclusively for exempt purposes in response to the service’s letter of date stating it was considering denying m’s application m responded in its letter of date m ’s investment activities will require little time and attention in comparison to its educational activities in addition m will begin its investment activities only after m raises sufficient funds to conducts its educational activities and m has excess funds to invest m should not be penalized for its intention to invest its ' excess funds only in business ventures that are committed to ethical corporate governance m will not be devoting a significant amount of time effort or resources to managing these investments given these facts there is no justification for determining that m ’s investment activities will be substantial in comparison to its exempt educational activities m cited 81_tc_958 acg 1984_2_cb_1 nonacq 1984_2_cb_1 in its letter of date in this case the court held that the organization may still be regarded as ‘operated exclusively’ for exempt purposes’ despite the presence of non-exempt activities which constituted only of their overall activities the court determined the organization’s non- -exempt activities were insubstantial and further noted that the organization would not engage in the non-exempt activities in the near future and that the organization’s ‘preeminent priority’ would be its exempt purposes m also argues’ that its educational activities lessen the burdens of government and cites rev_rul 1985_1_cb_177 and revrul_85_2 1985_1_cb_178 in support of its contention page of its attachment to the form_1023 application states the reformation of corporate behavior as a governmental burden is demonstrated in several ways first settlements in corporate misbehavior cases have required the settling corporation to agree to change its behavior examples were provided to show of settlements that were reached by the sec and the new york state attorney general’s offices with various brokerage houses requiring that provisions be designed to eliminate conflicts of interest secondly in its attachment m states the importance of ethical governance to the government is also demonstrated by the various pieces of legislation that have been enacted in the last year or two the sarbanes-oxley_act was one legislative act presented in the attachment in that act congtess directed the sec to adopt rules to increase the accountability of ceos and cfos improve the quality of financial reporting and raise professional legal and ethical standards for analysts auditors audit committees boards and attorneys in order to restore investor confidence in companies and markets by ptomoting an ethical corporate culture and educating investor on how to identify and punish bad behavior the organization believes that they will help the sec and other governmental bodies as indicated on page of the same attachment service’s position the service does not dispute m’s educational activity of educating the public regarding responsible and ethical corporate governance if this was m’s sole activity m would probably meet the operational_test and be recognized as exempt under sec_501 c however there are a number of reasons that jead the service to conclude that m has not established that it will not be operated for the benefit of private interests said reasons include a lack of operational activities since incorporation in a one member board_of directors e w a quorum defined as one-third of the number of directors a conflict of interest policy that states a person who has a financial interest may have a conflict of interest only if the board_of directors decides that a conflict of interest exists agreeing to execute a partnership_agreement only on the condition that m has a determination_letter from the service stating it is exempt under sec_501 of the code private benefits being conferred to for-profit businesses with seed venture capital m’s requirement as a limited_partner to contribute anywhere from dollar_figure to dollar_figure to the o partnership said contribution has not been accounted for in any of m’s proposed budgets the law cited by m in support of its position that it should be recognized as exempt under sec_501 in many cases is not on point with m’s activities for example in rev_rul the recipients of the organization’s financial assistance were corporations - and individual proprietors who were not able to obtain funds from conventional commercial sources because of the poor financial risks involved in establishing an operating enterprises in poor and blighted communities in contrast m uses a venture capital fund as a vehicle to invest in for-profit companies that agree to abide by m’s best practices model m will use the profits of these investments to conduct its educational activities however before any educational activities can occur the for-profit companies in which m invests must first return a profit blighted areas as opposed to the individuals and companies mentioned in the revenue_ruling nor are these for-profit companies furthering any educational purpose in addition these for-profit companies are not operating in states it m also contends that its activities lessen the burdens of government and cites revrul_85_1 1985_1_cb_177 and revrul_85_2 1985_1_cb_178 as support in order to determine whether an organization’s activities lessen the burdens of government the service uses a two part test the first part concerns whether the governmental_unit considers the activities to be its burden secondly the activities must actually lessen such burdens of the government an activity is a burden to the government if there is an objective manifestation by a governmental_unit that it considers the activites of the organization to be its burden see rev_rul m has not supplied any such objective manifestation m refers to various legal settlements between brokerage houses and the securities_and_exchange_commission as well as the new york state attorney general’s office the settlements required the said brokerage houses to change its behavior such as eliminating conflicts of interest and severing the links between their research and investment banking the service contends these legal settlements are not an objective manifestation of a burden by a governmental_unit but are merely settlements of various crimisial complaints m also cites the sarbanes-oxley_act of p l as an objective manifestation the service has used several factors to determine whether an objective manifestation exists one is a statute that specifically creates an organization and clearly defines the organization’s structure and purposes see gcm in this case m clearly was not created by statute bye another factor to consider is whether there is an interrelautonship between the organization and the governmental_unit the stronger the control a government has over the activities of the organization the better the evidence of an objective manifestation here there is no interrelationship between m and a governmental_unit there are no government ‘officials on m’s board_of directors a one'person board in fact m is a closely held organiz ation wih an additional factor to consider is the sources of funding if an organization regularly receives funding from a governmental_unit in the form of general grants that may indicate the government considers the activity to be its burden in revrul_85_2 the organization was supported in part by grants from a juvenile court a governmental_unit this is not the case with m it hasn’t received any government grants nor has received any type of funding from anyone because it appears m will only become operational once it receives a determination_letter from the service stating it is exempt under c of the code the second part of the two part test requires that the activities must actually lessen the burdens of government m has not shown that its substantial investments in for-profit companies that adopt its best practices are lessening the burdens of any governmental_unit based on all the information submitted in the application its conclusion attachments and subsequent correspondence the service has determined that m has not met the operational_test under sec_1 c - c of the regulations more than an insubstantial part of m’s activities are not in furtherance of an exempt_purpose in addition m has not established that it not operating for the benefit of private interests per sec_1 c -1 d ii per better business bureau the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes accordingly m is not recognized as exempt under sec_501 of the code
